Wait, J.
No error of law is disclosed on this record. There is no dispute that the employee died suddenly on August 2, 1928, while receiving payments under an agreement with the insurer for injury received on May 27, 1928. The essential question is whether or not there was a causal relation between the injury on May 27 and the death on August 2, 1928. The single member and the board on review found that there was. This finding of fact is final. It must stand if there is evidence to support it. Pigeon’s Case, 216 Mass. 51. Gilson’s Case, 254 Mass. 460. Wooldridge’s Case, 254 Mass. 483. Crown’s Case, 254 Mass. 496. Johnson’s Case, 258 Mass. 489, 493.
The insurer contends that the finding is based only “on guess, speculation, and conjecture.” No autopsy was had. The evidence apart from testimony of the .injury received *40on May 27 and the history of the employee’s sufferings, treatment and conduct from that date to the time of his death, consisted of opinions of doctors and surgeons. No one of these was sure of the cause of the death, and no one of them denied absolutely the possibility of a causal connection between accident and death. A physician and surgeon, whose qualifications as an expert were admitted, who had attended the deceased and had been familiar with the treatment and history of the case, and in consultation with other experts in regard tó it, testified that “The cause of death was probable meningitis or probable brain tumor which was aggravated by the accident.” He attributed the condition of the patient in May “solely and wholly to this accident.” In his opinion the patient “has never been right since the time of the accident.” He attributed the probable meningitis wholly to the accident. In answer to the question “In your opinion was there a causal relation between the injury of May 27 and his death which occurred on August 2?” he answered, “I don’t think there is any question about it. Yes, it was.” This witness denied the presence of any cerebral spinal syphilis which had been suggested by another expert as a cause of the death. His testimony, although an opinion, was evidence of fact; and if believed would support a finding that a causal relation existed. No good purpose would be served by a detailed statement and discussion of the testimony. We are satisfied that the finding was based upon more than speculation. From the mass of inconclusive fragments, the single member and the reviewing board could reach, as they did, a certain conclusion thát the burden of proof had been sustained, and that the death resulted from the accident. There was no such legal uncertainty as required the decisions in Green’s Case, 266 Mass. 355, Von Ette’s Case, 223 Mass. 56, Sanderson’s Case, 224 Mass. 558, Gorski’s Case, 227 Mass. 456.
It follows that the order must be

Decree affirmed.